Citation Nr: 1722350	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  08-22 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include as secondary to posttraumatic stress disorder (PTSD) and as due to Gulf War service.


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1988 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Board remanded this matter for additional development in January 2015 and January 2017.  The directives of these remands have been completed and the Board may adjudicate the matter on the merits.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran has experienced gastrointestinal symptoms, which are a manifestation of his service-connected PTSD.  

2.  The preponderance of the evidence is against a finding that the Veteran has a current diagnosed gastrointestinal disability, undiagnosed gastrointestinal illness, or other qualifying chronic gastrointestinal disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a gastrointestinal disability to include as secondary to PTSD and as due to Gulf War service are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in March 2006, April 2010, and June 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Pertinent service treatment records, VA treatment records, private medical treatment records from identified providers, Social Security Administration (SSA) records, and lay statements have been associated with the record.  VA examinations of the Veteran's gastrointestinal condition were conducted in July 2006, February 2011, April 2016, and March 2017 for the Veteran's claim for entitlement to service connection for a gastrointestinal disability.

Legal Criteria: Entitlement to Service Connection 

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2016).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a).  Furthermore, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b).

Service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 81 Fed. Reg. 71,382 (October 17, 2016).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and IBS) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a)(2-5).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans' Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Board has considered whether the Veteran is entitled to service connection for a gastrointestinal disorder as due to Gulf War service, on a direct basis, or as secondary to PTSD.  The Board notes that the evidence of record does not clearly show that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  See Veteran's Certificate of Release of Discharge.  Notably, the AOJ did not obtain the Veteran's complete service personnel records, which could confirm the times and places of the Veteran's service.  However, the Board notes that the Veteran's Certificate of Release of Discharge does indicate that the Veteran received a combat action ribbon and served nearly two years of foreign service.  This is consistent with the Veteran's contentions.  After applying the benefit of reasonable doubt, the Board finds that the Veteran's contention that he served in the Southwest Asia Theater of operations during the Persian Gulf War is credible.  The Board finds no further development is needed to verify the Veteran's Gulf War service. 

However, the Board also finds that the Veteran is not entitled to service connection for a gastrointestinal disability on a presumptive, direct, or secondary basis because (1) the Veteran does not have a current diagnosed gastrointestinal disability, and (2) the Veteran does not have a chronic gastrointestinal disability resulting from an undiagnosed illness.  The preponderance of the evidence of record shows no credible evidence of a current diagnosed gastrointestinal disability.  The Board does note that the Veteran's treatment records show a diagnosis of irritable bowel syndrome (IBS) in January 2006. See, e.g., as noted in April 2006 PTSD Nurse Practitioner Report from West Los Angeles VA Medical Center (VAMC).  However, the Board finds that the preponderance of the evidence shows that the IBS diagnosis is not valid.  

The Board gives great probative weight to the opinions of the Veteran's medical providers and the VA examiners, who indicated that the Veteran's objective signs, testing, and subjective symptoms do not fit the criteria for IBS.  See, e.g., March 2017 VA examination; March 2010 gastrointestinal consultation notes from West Los Angeles VAMC.  As the VA examiners noted, IBS is a diagnosis of exclusion and pertinent treatment records do not show the Veteran has undergone appropriate testing to exclude other possible causes for his gastrointestinal symptoms such as ulcerative colitis, Crohn's disease, or bowel cancer.  See March 2017 VA examination. 

While the February 2011 VA examiner found the Veteran had chronic diarrhea, the VA examiner did not carefully distinguish the Veteran's diarrhea as a distinct disability rather than a symptom of the Veteran's service-connected PTSD.  The Board remanded this case in January 2015 and January 2017 for additional VA medical opinions, which addressed the question of whether some of the gastrointestinal symptoms could be attributable to a diagnosed and explained condition, a chronic undiagnosed illness, or a medically unexplained chronic multi-symptom illness.  The April 2016 VA examiner indicated that while the Veteran had a subjective history of diarrhea, there were no objective medical findings in the medical records that suggest a current diagnosis for the Veteran's subjective symptoms.  The March 2017 VA examiner's opinion contains similar findings.  

The Board finds that additional testing is not warranted to diagnose a gastrointestinal disability or discern whether the Veteran has a chronic, undiagnosed illness or a medically unexplained chronic multi-symptom illness.  In making this finding, the Board notes that the pertinent testing was not ordered by the Veteran's doctors after many years of treatment.  Moreover, additional testing is not necessary because the preponderance of the evidence indicates that the Veteran's gastrointestinal symptoms are manifestations of PTSD rather than a disability separate and distinct from PTSD.  See, e.g., March 2017 VA examination.  

In particular, the March 2017 VA examiner opined that there is no evidence either on examination or medical record review of a stomach or intestinal condition.  He noted that although stomach complaints may be a symptom of PTSD, it does not represent a unique, independent, secondary condition that would exist in the absence of his PTSD.  The Board gives great probative weight to the March 2017 VA examiner's opinion because it is supported by the preponderance of the evidence including evidence submitted after the earlier examinations.  

As the VA examiners and several treatment providers noted, the Veteran has also indicated that his gastrointestinal symptoms are associated with the waxing and waning of his PTSD.  For example, the Veteran described an increase in anxiety which has caused somatic reactions in the past, and he stated this is the likely cause of his gastrointestinal discomfort.  See July 2006 PTSD progress notes from M.Y.  The Veteran later reported that his abdominal pain is highly correlated to stress in his life, and he noted that symptoms have improved since he became involved in PTSD treatment.  It was noted that the Veteran did not fit criteria for IBS.  See March 2010 gastrointestinal consultation notes from West Los Angeles VAMC.

In light of the above, the Board concludes that the Veteran does not have a current gastrointestinal disability and does not exhibit gastrointestinal symptoms aside from symptoms attributable to his service-connected PTSD.  Accordingly, the Board finds that the preponderance of the evidence is against a finding of service connection for a gastrointestinal disability to include IBS or another qualifying chronic disability.


ORDER

Entitlement to service connection for a gastrointestinal disorder, to include as secondary to PTSD and as due to exposure to Gulf War service, is denied.







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


